





CITATION:
R. v.
Nedelcu
, 2011 ONCA
          143



DATE: 20110224



DOCKET: C48500



COURT OF APPEAL FOR ONTARIO



Weiler, MacPherson and Armstrong JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Marius Nedelcu



Appellant



P. Andras Schreck and Candice Suter, for the appellant



Michal Fairburn, for the respondent



Heard: October 4, 2010



On appeal from the conviction imposed
          by Justice Terrance OConnor of the Superior Court of Justice dated December
          14, 2007.



ARMSTRONG J.A.:

INTRODUCTION

[1]

This appeal turns on a single issue  whether the
    appellants evidence on his examination for discovery in a related civil action
    can be put to him in cross-examination at his criminal trial.  The trial judge, after considering s. 13 of the
Canadian Charter of Rights and Freedoms
and the relevant provisions of the
Rules
    of Civil Procedure
, held that such evidence could be introduced for the
    purpose of impeaching the appellants credibility.  The reasons for this ruling were reported at 41
    C.P.C. (6th) 357.

[2]

Section 13 of the
Charter
provides:

A witness who testifies in any proceedings has the
    right not to have any incriminating evidence so given used to incriminate that
    witness in any other proceedings, except in a prosecution for perjury or for
    the giving of contradictory evidence.

[3]

For the reasons that follow, I would allow the
    appeal.

THE FACTS

[4]

The appellant was employed at the Brampton Brick
    Company as a millwright.  His fellow
    employee, Vicente Perdon, was employed as an electrician.

[5]

At about 6:30 p.m. on July 30, 2004 at the conclusion
    of a days work, the appellant took Mr. Perdon for a ride on his motorcycle on
    the property of Brampton Brick.  Mr.
    Perdon was on the rear of the motorcycle.  He was not wearing a helmet.  The
    motorcycle crashed into a curb on a roadway adjacent to a parking lot.  Both the appellant and Mr. Perdon were
    ejected from the motorcycle.

[6]

Mr. Perdon suffered permanent brain damage.  The appellant suffered minor injuries and was
    hospitalized overnight.

[7]

The appellant was charged with dangerous driving causing
    bodily harm and found guilty of that offence.  He was acquitted of the charge of impaired driving causing bodily
    harm.  He was sentenced to a conditional
    sentence of two years less one day followed by three years probation and a two
    year driving prohibition.  He appeals his
    conviction.

[8]

The appellant was sued in a civil action by Mr. Perdon
    and his family.  He was examined for
    discovery on September 12, 2005.  When
    asked about the state of his memory at the relevant time of the accident, he
    testified that he had no memory of events from 5:00 p.m. to the following day
    at 11:00 a.m. when he woke up in the hospital.

[9]

The following is an excerpt of the appellants evidence
    given on examination for discovery:

Q.        And
    when did you first see Victor on July 30th, 2004?

A.        When
    I see him?

Q.        The
    first time.

A.        I
    dont see him in that night.  He
come
around 5 oclock, but I dont remember nothing from
    before that, so I--last things I remember was 5 oclock when I finish one job
    on the line.  I dont remember when I was
    going to the shop.  I dont--dont
    remember when I was putting my tools away.  I dont remember when were drinking after.

Q.        Do
    you have any memory after 5--or,
sorry.
What is your first memory after 5 oclock
    p.m. on July 30th?

A.        Eleven
    oclock next day when I was in the hospital.

Q.        So,
    July 31st?

A.        Exact.

Q.        Eleven
    oclock in the morning or the evening?

A.        In
    the morning when I get out from the ER.  Shortly after that, they take me out of--from the--10:30, 11.  Im not sure.

Q.        And
    what do you remember at 11 oclock in the morning?  How do you remember that time?

A.        Was
    the nurse--I was thirsty and the nurse gave me a stick with water, the most
    stick--how you say?  They have, like---

[10]

About 14 months later, the appellant testified at his
    criminal trial on November 23 and 24, 2006.  In his trial evidence, he gave a detailed account of giving Mr. Perdon a
    ride on his motorcycle on July 30, 2004 and the subsequent accident.

[11]

The trial judge described the evidence of the appellant
    as follows at para. 11 of the reasons for the ruling:

At trial, Mr. Nedelcu gave lengthy and detailed
    evidence about his day at work, his preparation for the ride with Mr. Perdon as
    his passenger, and a second-by-second account of the entire trip up and down
    and around the parking lot.  This ride
    culminated with his losing control of the bike, the bike toppling over and
    skidding into the curb, at which point he and Mr. Perdon flew into the
    air.  His chronology included estimates
    of speed, the manoeuvres he took to try to control the bike and the exact
    points at which he applied the brakes.  His description of these events, which took no more than five minutes of
    actual time, consumed approximately 34 pages of transcript of his
    examination-in-chief.

[12]

In cross-examination, the appellant was asked about his
    memory on the day of the accident and he responded: I have a recollection
    about 90, 95 percent.

[13]

At the commencement of the Crown attorneys
    cross-examination of the appellant, a police officer handed her a transcript of
    the appellants examination for discovery  apparently provided by counsel for
    Mr. Perdon in the civil proceedings.  At
    the conclusion of the cross-examination, she advised the trial judge that she
    was seeking leave to cross-examine the appellant on his discovery
    evidence.

[14]

A copy of the transcript was given to defence counsel
    who reviewed it during a brief adjournment.  A
voir dire
followed.  The trial judge ruled that the discovery
    evidence could be put to the appellant for the purpose of impeaching his credibility.

THE TRIAL JUDGES RULING

[15]

The trial judge began his analysis by reference at
    para. 14 of his reasons to the judgment of the Supreme Court in
R. v. Henry
, [2005] 3 S.C.R. 609:

The important result that emerges from
Henry
for application to Mr. Nedelcus
    situation is that the s. 13 protection clearly applies only in relation to
    prior
compelled
testimony.  It cannot be invoked where prior testimony
    was given voluntarily.
[Emphasis in original.]

After stating the above proposition, he asked himself the question,
    was Mr. Nedelcus discovery testimony compelled?

[16]

The trial judge acknowledged that parties to a civil
    action in Ontario are obligated to attend examinations for discovery and answer
    relevant questions under oath.  Referring
    to the
Rules of Civil Procedure
, he
    characterized discovery testimony at para. 18 as statutorily compelled
    evidence.
[1]
That said, the trial judge concluded at the
    same paragraph of his reasons:

However, such a determination fails to take into
    account the fundamental differences that exist between civil and criminal
    interrogatories.  Without this type of
    contextual consideration, the crossover between the two domains could easily
    give rise to a form of philosophical and practical dissonance that seems rather
    awkward, and perhaps even perverse, in the result.

[17]

It was the trial judges opinion at para. 20 that
    [c]ivil, criminal and quasi-criminal interrogatories differ in character,
    purpose and philosophy, and
that such differences
need to be taken into account when applying the
Charter
to exclude evidence obtained in a civil action.

[18]

The trial judge emphasized at para. 24 the information-gathering
    purpose of discovery evidence, which he contrasted with the public,
    justice-oriented purpose of a criminal investigation.  He quoted from
Securities Commission v. Branch et al
, [1995] 2 S.C.R. 3 at para.
    8:

In applying this test, the Court must first
    determine the predominant purpose for which the evidence is sought.  To qualify as a valid public purpose,
    compelled testimony in a criminal prosecution or prosecution under a provincial
    statute must be for the purpose of obtaining evidence in furtherance of that
    prosecution.

[19]

On the basis of the above distinction between evidence
    given on discovery in a civil action and so-called criminal interrogatories,
    the trial judge concluded at paras. 25, 26 and 27 of his reasons:

[25] Given the
    preceding conceptual overview of the purpose and character of statutorily
    compelled discoveries and the contrasting criminal correlative, can a
    reasonable argument be made out that Mr. Nedelcus testimony should be granted
    the type of s. 13 protection described in
Henry
?  In that case, Justice Binnie stressed the
    need for a consistent and purposeful analysis of s. 13 to avoid the earlier
    interpretive complications that accompanied the protection against
    self-incrimination.  He said that s. 13
    must be analyzed purposefully, always within the context of the
quid pro quo
 circumstances where the
    State offers subsequent use immunity to an accused in exchange for evidence
    directly compelled by the State:

¶ 59     
    The present reasons endeavour to re-establish the core concept stated in
Dubois
that the purpose of s. 13, when
    the section is viewed in the context of s. 11(
c
) and (
d
), is to protect
    individuals from being indirectly compelled to incriminate themselves (p.
    358).  To the extent statements in the
    other cases are inconsistent with the rationale of compulsion (the 
quid pro quo
)
,
they should no longer be regarded as authoritative.

[26] Situations that do
    not meet the
quid pro quo
rationale
    of compulsion would be inconsistent with the purpose and character of the prior
    compelled proceeding protected by
Henry
.  The fact-gathering discovery exercise,
    although statutorily compelled, lacks the State-compelled incriminatory
    features discussed in that case.

[27] Thus, in my view,
    s. 13 of the
Charter
does not protect
    Mr. Nedelcu from the use of his discovery testimony to impeach his
    credibility.  No bargain or
quid pro quo
with the State exists.  He cannot now argue that he gave evidence
    under compulsion that assisted the Crown to further the ends of justice,
    thereby earning him protection against the use of that evidence contrary to his
    interests.  On the contrary, he gave his
    discovery evidence to further his own private interests in a civil action
    against him, a proceeding in which the State was not involved, nor has any
    interest in the outcome.

[20]

The trial judge also considered whether the deemed
    undertaking rule, r. 30.1.01(3) of the
Rules
    of Civil Procedure
, protected the appellant from the use of his discovery
    evidence in his criminal trial.  He
    decided that the exception in r. 30.1.01(6), which permits the use of evidence
    obtained on discovery to impeach a witness in another proceeding, applied in
    this case.  I have some doubt whether
    this rule can apply in these circumstances.  However, the deemed undertaking rule is not in
    issue in this appeal.

ANALYSIS

Overview

[21]

The Supreme Courts last word on s. 13 of the
Charter
is
Henry
.  In that case, the
    court reviewed its prior jurisprudence on s. 13 in
Dubois v. The Queen
, [1985] 2 S.C.R. 350,
R. v. Mannion
, [1986] 2 S.C.R. 272,
R. v. Kuldip
, [1990] 3 S.C.R. 618,
R. v. Noël
, [2002] 3 S.C.R. 433 and
R. v. Allen
, [2003] 1 S.C.R. 223.

[22]

Binnie J., writing for the court, referred to the
    sections historical roots and purpose at para. 2 of
Henry
:

The right against self-incrimination is of course
    one of the cornerstones of our criminal law.  The right to stand silent before the accusations of the state has its
    historical roots in the general revulsion against the practices of the Star
    Chamber, and in modern times is intimately linked to our adversarial system of
    criminal justice and the presumption of innocence.  Section 13 of the
Charter
gives constitutional protection to a more specific
    privilege against
testimonial
self-incrimination.
In
Dubois v.
The Queen
, [1985] 2 S.C.R. 350, the Court stated at p. 358 that

the
purpose of s. 13,
    when the section is viewed in the context of s. 11(
c
) and (
d
), is to protect
    individuals from being indirectly
compelled
to incriminate themselves,
    to ensure that the Crown will not be able to do indirectly that which s. 11(
c
) prohibits.
[Emphasis in
Henry
.]

[23]

The court in
Henry
described the right protected in s. 13 as follows at para. 25:

Section 13 of the
Charter
precludes incriminating evidence given in one proceeding
    from being used to incriminate that witness in any other proceedings.  Incriminating evidence means something from
    which a trier of fact may infer that an accused is guilty of the crime
    charged:
Kuldip
, at p. 633.

[24]

The court at para. 22 of
Henry
also alluded to the rationale for the protection granted by
    s. 13 as described by Arbour J. in
Noël
at para. 21:

Section 13 reflects a long-standing form of
    statutory protection against
compulsory
self-incrimination in Canadian
    law, and is best understood by reference to s. 5 of the
Canada Evidence Act
[R.S.C. 1985, c. C-5].  Like the statutory protection, the
    constitutional one represents what Fish J.A. called a
quid pro quo
: when a witness
who is compelled
to give
    evidence in a court proceeding is exposed to the risk of self-incrimination,
    the state offers protection against the subsequent use of that evidence against
    the witness in exchange for his or her full and frank testimony.
[Emphasis in
Henry
.]

[25]

Most importantly, the court in
Henry
abandoned the distinction made in the earlier s. 13 cases
    between prior testimony being used to incriminate an accused and being used to
    impeach an accuseds credibility.  The
    court concluded at paras. 49 and 50 that the distinction was unrealistic:

[49]
Noël
is a classic example of prosecutorial abuse of the very bargain s. 13 was
    designed to enforce.  Noël was not on
    trial at the time he gave the testimony subsequently relied upon by the
    Crown.  He was a compellable witness who
    at common law could have refused to answer the Crowns questions that tended to
    show his guilt.  He was compelled by s.
    5(1) of the
Canada Evidence Act
to
    answer the incriminating questions, and in consequence he invoked the protection
    of s. 5(2).  When s. 5(2) says the
    answer so given shall not be used or admissible in evidence, it means not to
    be used for
any
purpose, including
    the impeachment of credibility.  We
    should affirm the correctness of the result in
Noël
on its facts.

[50] I would go further.  Even though s. 13 talks of precluding the use
    of prior evidence to incriminate that witness, and thus implicitly leaves the
    door open to its use for purposes other than incrimination such as impeachment
    of credibility (as
Kuldip
accepted),
    experience has demonstrated the difficulty in practice of working with that
    distinction.  If, as
Noël
held, and as Arthur Martin J.A. observed in
Kuldip
, the distinction is unrealistic
    in the context of s. 5(2) of the
Canada
    Evidence Act
, it must equally be unrealistic in the context of s. 13 of the
Charter
.  Accordingly, by parity of reasoning, I
    conclude that the prior
compelled
evidence should, under s. 13 as under s. 5(2), be treated as inadmissible in
    evidence against the accused, even for the ostensible purpose of challenging
    his or her credibility, and be restricted (in the words of s. 13 itself) to a
    prosecution for perjury or for the giving of contradictory evidence.
[Emphasis in original.]

The Issues in this Case

[26]

There are three issues raised in this appeal concerning
    the application of s. 13:

(i)       Was
    the appellant compelled to testify on
his  examination
for discovery?

(ii)      Did
    the trial judge err in his analysis of the
quid
    pro quo
?

(iii)     Is
    this appeal determined by the observation made by the Supreme Court in
Juman v. Doucette
, [2008] 1 S.C.R. 157?

(i)
Was the appellant compelled to testify on his examination for
    discovery?

[27]

The trial judge was satisfied that the appellant was
    compelled to attend his examination for discovery.
[2]
Although counsel for the respondent says not
    much turns on it, she has raised this as an issue before us.  Counsel appears to draw a distinction between
    compelled and compellable.  She
    accepts that the appellant was compellable in respect of his attendance on discovery.  However, she submits that steps could have
    been taken by the appellant to avoid testifying by seeking a stay of the civil
    action until the criminal prosecution was terminated.  Alternatively, she submits he could have
    sought an adjournment of the examination for discovery until the conclusion of
    the criminal trial.

[28]

The law in this province makes it clear that a stay of
    civil proceedings to await the outcome of a criminal prosecution is granted
    only in extraordinary or exceptional circumstances.  See
Nash
    v. Ontario
(1995), 27 O.R. (3d) 1 (C.A.) where this court said at p. 7:

The mere fact that criminal proceedings are pending
    at the same time as civil proceedings is not sufficient ground for a stay of
    the latter.Even the potential disclosure through the civil proceedings of the
    nature of the accuseds defence or of self-incriminating evidence is not
    necessarily exceptional.  [Citations
    omitted.]

[29]

In my view, the same rationale for denying a stay would
    apply to a request for an adjournment.  There
    are no exceptional circumstances here.

(ii)       Did
    the trial judge err in his analysis of the
quid
    pro quo
?

[30]

Although the trial judge found that the appellants
    discovery evidence was compelled, he concluded that the appellant was not
    afforded the protection of s. 13 of
Charter
because his situation did not meet the
quid
    pro quo
rationale of compulsion.  For
    convenience, I repeat here the trial judges conclusion on this issue at paras.
    26 and 27 of his reasons:

[26] Situations that do
    not meet the
quid pro quo
rationale
    of compulsion would be inconsistent with the purpose and character of the prior
    compelled proceeding protected by
Henry
.  The fact-gathering discovery exercise,
    although statutorily compelled, lacks the State-compelled incriminatory
    features discussed in that case.

[27] Thus, in my view,
    s. 13 of the
Charter
does not protect
    Mr. Nedelcu from the use of his discovery testimony to impeach his
    credibility.  No bargain or
quid pro quo
with the State exists.  He cannot now argue that he gave evidence under
    compulsion that assisted the Crown to further the ends of justice, thereby
    earning him protection against the use of that evidence contrary to his
    interests.  On the contrary, he gave his
    discovery evidence to further his own private interests in a civil action
    against him, a proceeding in which the State was not involved, nor has any
    interest in the outcome.

[31]

I agree with the submission of counsel for the
    appellant that there is nothing in the s. 13 jurisprudence that suggests the
    protection is only engaged where a witnesss prior testimony assisted the
    Crown.  As counsel submits, if this were
    the case, the section would only apply in proceedings in which the Crown was a
    party.  In my view, s. 13 cannot be so
    restricted in its reach.  The protection
    in s. 13 refers to [a] witness who testifies in
any proceedings
 (emphasis
    added).

[32]

The trial judges analysis is also rooted in the
    premise that the appellant gave his discovery evidence to further his own
    private interest in a civil action against him  This statement mischaracterizes what, in
    fact, was happening.  The appellant was a
    defendant in a civil action brought against him.  He was not the plaintiff.  He was compelled to testify on the
    examination for discovery solely for the benefit of the plaintiffs.  He was not entitled to use his discovery
    evidence in the civil trial.  If he wished
    his story told, he must step into the witness box at trial.  From an evidentiary point of view, there is
    nothing that a witness can do on discovery to help his case.  That the
quid
    pro quo
is more broadly based than suggested by the trial judge can be
    found in the following passage of Arbour J. at para. 22 of
Noël
:

When a witness provides evidence
    in
any proceeding
, whether voluntarily or under legal compulsion, he or
    she cannot refuse to answer a question that may tend to incriminate the
    witness, but is offered protection against the subsequent use of that evidence.
The question before us is the extent of that
    protection.  To answer that question, it
    is important to remember its root in the
quid
    pro quo
.  The witness, now accused,
    gave something in exchange for the protection.  This is what makes a statement
given in a judicial proceeding
different from a statement to a person in authority, which is governed by rules
    of admissibility that are relevant to the special concerns related to that type
    of statement, and also different from all other out-of-court declarations and
    admissions.  [Emphasis added.]

[33]

The broadly based reach of s. 13 can be found in
    MacIntyre J.s dissent in
Dubois
at
    p. 384, which was quoted with approval by Arbour J. at para. 23 of
Noël
:

There is a social interest in encouraging people
    to come forward to give evidence, not only in court but on other occasions in
    the tribunals and proceedings referred to above.
That interest is not served where witnesses
    in testifying expose themselves to the danger of self-incrimination because of
    such testimony.  It is suggested that it
    was
a recognition
of this fact, together with a
    recognition of the inadequacy of the law relating to self-incrimination and the
    inadequacy of provincial powers in this respect that caused the framers of the
Charter
to include the very greatly
    strengthened
Charter
provisions
    relating to self-incrimination.  [Emphasis added.]

[34]

The other occasions in the tribunals and proceedings
    referred to above were included in the preceding paragraph of
Dubois
.  They included royal commissions, statutory boards and tribunals,
    bankruptcy proceedings and other forms of judicial and quasi-judicial proceedings.

[35]

For these reasons, the trial judges distinction
    between criminal and non-criminal interrogatories is not relevant to this
    appeal, and it is unnecessary for me to consider whether such a distinction is
    supported by the cases to which he referred.

(iii)     Is the appeal determined by the observation made by the Supreme
    Court in
Juman v. Doucette
?

[36]

Counsel for the respondent relies on the reasons of the
    Supreme Court in
Juman
at para. 41:

Another situation where the deponents privacy
    interest will yield to a higher public interest is where the deponent has given
    contradictory testimony about the same matters in successive or different
    proceedings.  If the contradiction is
    discovered, the implied undertaking rule would afford no shield to its use for
    purposes of impeachment.  In provinces
    where the implied undertaking rule has been codified, there is a specific
    provision that the undertaking does not prohibit the use of evidence obtained
    in one proceeding, or information obtained from such evidence, to impeach the
    testimony of a witness in another proceeding: see Manitoba r. 30.1(6), Ontario
    r. 30.1.01(6), Prince Edward Island r. 30.1.01(6).  While statutory, this provision, in my view,
    also reflects the general common law in Canada.  An undertaking implied by the court (or imposed by the legislature) to
    make civil litigation more effective should not permit a witness to play games
    with the administration of justice:
R. v.
    Henry
, [2005] 3 S.C.R. 609, 2005 SCC 76.  Any other outcome would allow a person accused of an offence [w]ith
    impunity [to] tailor his evidence to suit his needs in each particular
    proceeding (
R. v. Nedelcu
(2007), 41
    C.P.C. (6th) 357 (Ont. S.C.J.), at paras. 49-51).

[37]

Counsel submits that the above reference to this case
    is determinative of the appeal.  I
    respectfully disagree.  In
Juman
, the principal issue was the scope
    of the implied undertaking rule in British Columbia.

[38]

In
Juman
, the
    appellant was a childcare worker who provided day-care service to a 16-month-old
    child.  While in the appellants care,
    the child suffered a seizure.  At a later
    time, the child was discovered to have suffered a brain injury.  The child and her parents sued the appellant
    and others alleging that the childs injury was attributable to the negligence
    of the appellant and others while in their care.

[39]

The Vancouver Police conducted an investigation of the
    circumstances giving rise to the childs injury.  In aid of the investigation, the police and
    the Attorney General of British Columbia sought access to the appellants
    discovery transcript in the civil action.  In November 2004, the appellant moved for an interlocutory injunction to
    prohibit the parties to the civil action from providing the discovery
    transcript to the police and for other related relief.  The appellants discovery was not, in fact,
    commenced until June 2005 and was completed in September 2006.

[40]

The chambers judge,
inter
    alia
, rejected the argument of the respondents that the implied undertaking
    rule did not apply to evidence of crimes.

[41]

The British Columbia Court of Appeal allowed the appeal
    and permitted the plaintiffs to the lawsuit to provide copies of the discovery
    transcript of the appellant to the police.  On appeal to the Supreme Court of Canada, the court canvassed the scope
    of the implied undertaking rule in British Columbia and in the other Canadian
    provinces including Ontarios deemed undertaking rule.  The court made explicit reference to r.
    30.1.01(6), which, as indicated above, provides an exception to the deemed
    undertaking for the purpose of impeachment of a witness in another proceeding.

[42]

It is in the above context that the courts reference
    to this case must be read.  The court in
Juman
was discussing general categories
    of exceptions to the implied undertaking rule.  The fourth such category, under which the courts comments appeared at
    para. 41, was Impeaching Inconsistent Testimony.  There is no reference to the
Charter
at this point in the judgment.

[43]

Indeed, there was no
Charter
issue in
Juman
.  Although the appellant had
raised
before the chambers judge sections 7, 11(c) and 13 of the
Charter
, they were not in issue, or at least, not in serious issue
    on the appeal to the Supreme Court of Canada.  Binnie J., writing for the court, said at para. 1 of his reasons:

The principal issue raised on this appeal is the
    scope of the implied undertaking rule under which evidence compelled during
    pre-trial discovery from a party to civil litigation can be used by the parties
    only for the purpose of the litigation in which it was obtained.

[44]

In para. 54 of his reasons, Binnie J. observed that
    [t]he appellants statutory or
Charter
rights are not in peril in the present appeal and her claims to
Charter
relief at this stage were
    properly dismissed.

[45]

The Supreme Court in
Juman
was not addressing the
Charter
issue in this case in para. 41 of its reasons for judgment.  The decision was about whether and how the
    Vancouver Police and the Attorney General could obtain the transcript for
    investigative purposes, not about the use of that transcript in a criminal
    trial if charges were subsequently laid.  There is nothing in
Juman
which alters the ratio in
Henry
and
    therefore there is nothing that alters its application to this case.

CONCLUSION

[46]

The trial judge in this case concluded his review of
    the application of s. 13 of the
Charter
as follows at para. 49:

The use the Crown seeks to make of the evidence is
    the permitted one of assessing credibility only and not the prohibited purpose
    of incrimination.  Accordingly, I have
    found its use is not prohibited by s. 13 of the
Charter
.

[47]

With respect, the trial judge erred in the above
    conclusion.  This case turns on what
    Binnie J. said in the concluding sentence of para. 50 of
Henry
:

[T]he prior
compelled
evidence should, under s. 13 as under s. 5(2) [of the
Canada Evidence Act
], be treated as inadmissible in evidence
    against the accused, even for the ostensible purpose of challenging his or her
    credibility, and be restricted (in the words of s. 13 itself) to a prosecution
    for perjury or for the giving of contradictory evidence.
[Emphasis
    in original.]

[48]

In the result, I would allow the appeal, set aside the
    conviction and order a new trial.

RELEASED:


FEB
    24 2011                                              Robert
    P. Armstrong J.A.

JCM                                                             I
    agree K.M. Weiler J.A.

I
    agree J.C. MacPherson J.A.





[1]
See
rr
. 31.03(1), 31.06(1), 31.07, 31.09, 34.01(1
)(
a), and 34.15.



[2]

As already noted the
Rules of
    Civil Procedure
make that clear.
Under r. 34.15 a party who fails to attend his or her examination for
    discovery or refuses to answer proper questions is subject to an order
    dismissing his or her action or striking his or her defence.  A party who does not comply with an order of
    the court relating to his or her examination for discovery may also be found in
    contempt.


